In the
                  Court of Appeals
          Second Appellate District of Texas
                   at Fort Worth
               ___________________________
                    No. 02-20-00035-CV
               ___________________________

IN RE LONE TREE RESOURCES & CONSULTING, INC. AND FARZIN
                    AFSHAR, Relators




                       Original Proceeding
                  Trial Court No. 18-9283-267


              Before Kerr, Birdwell, and Bassel, JJ.
              Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      Relators Lone Tree Resources & Consulting, Inc. and Farzin Afshar filed a

mandamus petition contending that the trial-court judge had abused her discretion by

refusing to rule on four motions within a reasonable time and asked us to compel her

to rule. The trial-court judge has now signed orders ruling on those motions. Because

relators have obtained all of the relief that they sought in their mandamus petition, we

dismiss their petition as moot. See In re Cooper, No. 02-16-00430-CV,

2016 WL 7339118, at *1 (Tex. App.—Fort Worth Dec. 19, 2016, orig. proceeding)

(per curiam) (mem. op.).



                                                      Per Curiam

Delivered: March 6, 2020




                                           2